Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Luisa Deli and Grocery, Inc. / Juan G. Rivas
d/b/a Luisa Grocery,

Respondent.

Docket No. C-15-112
FDA Docket No. FDA-2014-H-1614

Decision No. CR3513

Date: January 27, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, Luisa Deli and Grocery, Inc. / Juan G. Rivas d/b/a Luisa Grocery,

that alleges facts and legal authority sufficient to justify the imposition of a civil money
penalty of $10,000. Respondent did not answer the Complaint, nor did Respondent
request an extension of time within which to file an answer. Therefore, I enter a default
judgment against Respondent and assess a civil money penalty of $10,000.

CTP began this case by serving the Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent impermissibly sold cigarettes to
minors, failed to verify that cigarette purchasers were 18 years of age or older and
distributed individual cigarettes, thereby violating the Federal Food, Drug, and Cosmetic
Act (Act), 21 U.S.C. § 301 et seg., and its implementing regulations, Cigarettes and
Smokeless Tobacco, 21 C.F.R. pt. 1140 (2013). CTP seeks a civil money penalty of
$10,000.

On October 22, 2014, CTP served the Complaint on Respondent by United Parcel

Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint

and accompanying

cover letter, CTP explained that within 30 days, Respondent should pay the proposed
penalty, file an answer, or request an extension of time within which to file an answer.
CTP warned Respondent that if it failed to take one of these actions within 30 days, an
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), Iam required to “assume the
facts alleged in the [C]omplaint to be true” and, if those facts establish liability under the

Act, issue a default judgment and impose a civil money penalty. A

ccordingly, I must

determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Luisa Grocery, an establishment that sells

tobacco products and

is located at 123 Elizabeth Avenue, Newark, New Jersey 07108. Complaint { 3.

e CTP previously initiated a civil money penalty action, CRD

Docket Number C-13-

1208, FDA Docket Number FDA-2013-H-1003, against Respondent for four
violations of 21 C.F.R. pt. 1140 within a 24-month period. Specifically,

Respondent violated 21 C.F.R. § 1140.14(a) on June 12, 201

3 by selling tobacco

products to a minor. On June 12, 2013, Respondent also violated 21 C.F.R.

§ 1140.14(b) by failing to verify, by means of photographic identification
containing the purchaser’s date of birth, that the purchaser of cigarettes was not
younger than 18 years of age. Respondent also violated 21 C.F.R. § 1140.14(d) by

selling individual cigarettes on June 12, 2013 and February
Complaint § 10.

e The previous civil money penalty action concluded when on

1, 2013.

November 15, 2013

an administrative law judge issued an Initial Decision and Default Judgment

against Respondent. This decision, which became final and
15, 2013, found Respondent liable for the four violations. C

binding on December
omplaint Jj 11-12.

e During a subsequent inspection of Respondent’s establishment conducted on May

1, 2014, FDA-commissioned inspectors documented that “a
18 years of age was able to purchase an individual cigarette.

person younger than
. . at approximately

7:03 PM[.]” The inspectors also noted that “the minor’s identification was not

verified before the sale. . . [.]” Complaint { 1.

These facts establish that Respondent is liable under the Act. The Act prohibits

misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco

product is misbranded

if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of cigarettes to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a).
The regulations also require retailers to verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger than 18
years of age. 21 C.F.R. § 1140.14(b)(1). The regulations also prohibit the sale of
individual cigarettes. 21 C.F.R. § 1140.14(d).

Taking the above alleged facts as true, Respondent violated the prohibition against selling
cigarettes to persons younger than 18 years of age, 21 C.F.R. § 1140.14(a), on June 12,
2013, and May 1, 2014. On those same dates, Respondent also violated the requirement
that retailers verify, by means of photo identification containing a purchaser’s date of
birth, that no cigarette purchasers are younger than 18 years of age. 21 C.F.R.
§1140.14(b)(1). On June 12, 2013, February 11, 2013 and May 1, 2014 Respondent also
violated the prohibition against selling individual cigarettes. 21 C.F.R. § 1140.14(d).
Therefore, Respondent’s actions constitute violations of law that merit a civil money
penalty.

CTP has requested a fine of $10,000, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $10,000 is warranted
and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

